 


109 HR 4886 IH: Colombian Temporary Protected Status Act of 2006
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4886 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. McGovern (for himself, Mr. Grijalva, Mr. Kucinich, and Mr. Delahunt) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate Colombia under section 244 of the Immigration and Nationality Act in order to make nationals of Colombia eligible for temporary protected status under such section. 
 
 
1.Short titleThis Act may be cited as the Colombian Temporary Protected Status Act of 2006. 
2.FindingsCongress finds that— 
(1)Colombia has been embroiled in a 38-year internal conflict, resulting in the death of tens of thousands civilians and combatants; 
(2)the 2 main armed antigovernment rebel groups, the Revolutionary Armed Forces of Colombia (Fuerzas Armadas Revolucionarias de Colombia, or FARC) and the National Liberation Army (Ejercito de Liberacion Nacional, or ELN) control, operate in, or influence 40 to 50 percent of Colombia’s territory; 
(3)the FARC and ELN regularly attack civilian populations, commit extrajudicial killings and massacres, collect war taxes, compel civilians into their ranks, and engage in other coercive practices against the civilian population, including the growing of illicit crops; 
(4)the main paramilitary groups, such as the United Self-Defense Groups of Colombia (Autodefensas Unidas de Colombia, or AUC), have grown dramatically in recent years to become a major national force, operating in nearly every department of the country; 
(5)the AUC and related paramilitary groups are responsible, according to human rights groups, for over 70 percent of extradjudicial killings and forced disappearances in Colombia since 1995, and regularly attack civilian populations and engage in other coercive practices against the civilian population, including the growing of illicit crops; 
(6)the FARC, ELN, and AUC, all designated by the Department of State as foreign terrorist organizations, have an estimated combined force of 35,000 combatants; 
(7)according to Colombian and international refugee organizations, the number of people newly displaced by political violence increased by 30 percent from 317,340 in 2000 to 412,000 in 2002, making Colombia’s internally displaced population of approximately 3 million people the second largest population of internally displaced people in the world; 
(8)Afro-Colombian communities, especially the largely Afro-Colombian province of Choco, registered the highest percentage of population displaced in 2002; 
(9)according to Colombian and international human rights organizations, the number of people killed or disappeared per day increased from 14 in 2000 to 20 in 2002; 
(10)according to the United Nations High Commissioner for Human Rights 2003 Annual Report, direct violations by the Colombian military increased in 2002; 
(11)according to Colombian and international human rights organizations and the State Department’s own country reports, significant collaboration between the AUC and related paramilitary forces and the Colombian Armed Forces remain persistent and pervasive, especially at the local, departmental, and regional level; 
(12)kidnappings, perpetrated mainly by the FARC, ELN and criminal organizations, target mainly middle and upper classes and political and business leaders, while declining from 3,706 in 2000 to 2,986 in 2002, remain unacceptably high and affect the daily security of the target populations; 
(13)President Uribe has reduced by more than 50 percent the budgets for the Colombian Human Rights Ombudsman Office (La Procuraduria) and for local, regional and federal-level attorneys and officers of the Colombian Human Rights Defenders Office (Defensoria del Pueblo); 
(14)investigations and prosecutions of human rights crimes have stalled or been dismissed during the 2002-2003 tenure of Colombian Attorney General Luis Camilo Osorio; 
(15)there is little likelihood of a resumption of peace negotiations between the Colombian government and the largest rebel force, the FARC, following the collapse of talks in 2002; and 
(16)the violence of the war, which had been mostly contained in rural areas prior to 2002, has now spread to urban areas, with cities such as Medellin experiencing an average of 13 killings a day, is daily escalating with no foreseeable relief in either rural or urban regions. 
3.Sense of CongressIt is the sense of the Congress that, in view of the recent escalation of the current civil war in Colombia, Colombia qualifies for designation under section 244(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(1)(A)), pursuant to which Colombian nationals would be eligible for temporary protected status in the United States. 
4.Designation for purposes of granting temporary protected status to Colombians 
(a)Designation 
(1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Colombia shall be treated as if it had been designated under subsection (b) of that section, subject to the provisions of this section. 
(2)Period of designationThe initial period of such designation shall begin on the date of enactment of this Act and shall remain in effect for 2 years. 
(b)Aliens eligibleIn applying section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) pursuant to the designation made under this section, subject to section 244(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(3)), an alien who is a national of Colombia meets the requirements of section 244(c)(1) of that Act (8 U.S.C. 1254a(c)(1)) only if— 
(1)the alien has been continuously physically present in the United States since the date of enactment of this Act; 
(2)the alien is admissible as an immigrant, except as otherwise provided under section 244(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(2)(A)), and is not ineligible for temporary protected status under section 244(c)(2)(B) of that Act (8 U.S.C. 1254a(c)(2)(B)); and 
(3)the alien registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish. 
(c)Consent to travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)) to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a). 
 
